Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Jan. 22, 2021. Claims 1-14 and 16-21 are pending.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata (EP 2 749 475 A1, cited by applicant). 
Certain features referred to in this statement of rejection may not be required to meet the limitations recited in the claims which are rejected. 
Sakata teaches a steering column assembly including a telescopic shroud assembly (5, 11, 12) to include an outer shroud (12, 18, 19) and an inner shroud (11), with at least an end of the inner shroud extending within the outer shroud portion, a plate (52, 53, 54, 56) fixed to the inner shroud portion and including a slot (58) that extends axially along the inner shroud portion, a block (59, 73) that is releasably interlockable with the plate to prevent telescopic motion of the inner shroud with respect to the outer shroud when clamped via a clamp assembly (clamping lever 75, threaded clamping bolt 70), the clamp assembly selectively allowing the inner shroud and outer shroud to be clamped to one another or released from one another, the steering column further including four bearing faces arranged in two facing pairs (36A, 56 and 31A, 54), one surface of each pair being associated with the inner shroud, one surface of each pair being associated with the outer shroud, at least one being adjustable (35, 36, 36A, 37) relative to one of the inner and/or outer shroud, the arrangement allowing the adjustment of rotational free play when the clamping assembly is in an unclamped condition; the facing pairs constituting two diametrically opposed bearing surfaces, the mating faces of the facing pairs configured to allow sliding (31A, 36A, 54, 56), and resultantly understood to possess a low coefficient of friction, the adjustable one of the 
The structure of the steering column, bearing and clamping assembly being assembled by placing the inner shroud within the outer shroud such that at least one of the facing pairs are in contact (e.g., portion 56 resting on portion 36A, e.g. figures 2, 3, 4), the adjustable bearing movable to a condition where the mating pairs being in facing contact (portion 56 in contact with 36A, portion 54 in contact with 31A, displacing 35 upward, ¶0040), the adjustable bearing element being fixed into the operative position at the time when the adjustment is completed, the clamping structure (bolt 70, lever 75, mating block portion 59, 73) operable to apply a force to the outer shroud which may be a ramped force (e.g., when bolt 70 is being drawn into the tightened condition by the operation of the lever 75) and/or a constant force (once bolt 70 is drawn into the tightened condition, ¶¶0060, 0061).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (cited above). While the reference to Sakata is discussed above and teach that a force is applied to the outer shroud portion, the force being one of a constant and ramped force, the reference does not specifically teach that this process occurs prior to .

Allowable Subject Matter
Claims 1-14 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant’s arguments directed to claim 1 and the reference to Sakata are noted and deemed persuasive, resulting in claims 1-14 being placed in condition for allowance. As regards claim 16, applicant’s arguments are not persuasive for at least the reasons which follow. Firstly, claim 16 is a method claim, and resultantly, applicant’s arguments advocating for patentability of a method claim, where the arguments are directed solely to apparatus limitations, raise a substantial question as to the scope of coverage that applicant is attempting to advocate for. Secondly as regards applicant’s assertion directed to the term “interlockable” is noted, but the assertion that Sakata’s 
From the context, it may be that applicant is attempting to assert a more narrow definition without actually including the narrower-scope limitation[s] in the claims. Although the claims are interpreted in light of the specification, unclaimed limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As regards reading unclaimed limitations from the specification into the claims
From MPEP 2111:
"During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, (i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)."
Applicant should also consider that it is very well established that limitations not appearing in the claims cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616